Acknowledgment
The amendment filed on December 16, 2021 responding to the Office Action mailed on September 16, 2021 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1, 4-14 and 16-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11 the prior art fails to disclose the devices of claims 1 and 11 wherein the one or more first grooves are located between the display area and an edge of the flat layer, and the one or more second grooves are located in a region between the edge of the flat layer and the dam structure.
Regarding claim 14, the prior art fails to disclose the method of claim 14 comprising forming a flat layer on the flexible substrate; and forming a display structure layer on the display area on a side of the flat layer away from the flexible substrate; wherein the flat layer covers at least the display area; the one or more grooves comprise one or both of one or more first grooves and one or more second grooves, the one or more first grooves are located between the display area and an edge of the flat layer, and the one or more second grooves are located in a region between the edge of the flat layer and the dam structure.
Claims 4-10, 12-13 and 16-20 depend directly or indirectly on claims 1, 11 or 14 and are allowable on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893